Citation Nr: 0531181	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic headache 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The appellant had a period of active duty for training 
(ACTDUTRA) from June 17, 1961, to August 31, 1961.

In May 1996, the Board denied service connection for chronic 
headaches.  The United States Court of Appeals for Veterans 
Claims (Court) affirmed the denial in a Memorandum Decision, 
dated in March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been submitted to reopen the claim. 

In September 2001, the Board found that new and material 
evidence had been received to reopen the claim and remanded 
it for further development.  The RO returned the case to the 
Board in October 2002.  At that time, the Board determined 
that further development was still required to properly 
determine the existence and etiology of the claimed 
headaches.  The Board undertook additional development with 
regard to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  The 
appellant and his representative were notified of the 
additional development by letter of January 28, 2003.  
Additional development was again conducted in February 2003.

In September 2003, the Board remanded the case to the RO for 
further development, to include compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-
5107 (West 2002).  Most recently, in July 2004, the Board 
again remanded the case to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C.  The case has been returned 
to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  The appellant did not manifest a chronic headache 
disorder during his period of ACDUTRA or until many years 
thereafter.

2.  The appellant's current headache disorder is not shown to 
be related to any occurrence or event during his period of 
ACDUTRA.


CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated 
by ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2004 
letter from the RO to the appellant that was issued in 
connection with the RO decision in June 1999 from which the 
current appeal originates.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  The appellant has been accorded VA 
examinations to obtain information pertinent to his claim.  
Therefore, VA has fulfilled its duties to assist under the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of June 1999 that is the basis of 
this appeal was already issued prior to the enactment of the 
VCAA in November 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Factual Background

The appellant served on active duty for training in the U.S. 
Army from June 17, 1961, to August 31, 1961.  His 
preinduction physical was unremarkable.  While on active duty 
for training, the appellant was seen one time, in August 
1961, with complaints of a stuffy nose and headache.  An 
upper respiratory infection was the impression.  Nine days 
later, the appellant was medically examined for separation 
from service.  Although in his report of medical history 
prior to induction he denied "frequent or severe headache", 
he checked "yes" on his separation physical examination 
report under frequent or severe headaches; the examiner, 
however, noted only occasional headaches.  On physical 
examination, the clinical evaluation was normal, and no 
defects or diagnoses were noted.  

In July 1967, a claim for VA benefits was received from the 
appellant.  This claim made no mention of chronic headaches 
and the claim was adjudicated for back, stomach and nervous 
conditions.  A private physician, S.G. McNeeley, M.D., 
submitted a statement dated in July 1967 that indicated that 
he first saw the appellant in September 1966 and that his 
complaints at that time were of epigastric pain and back 
pain.  The evidence of record also includes statements from 
this same physician dated in September 1968, March 1969, 
September 1970, June 1971, November 1973, October 1974, 
August 1975, June 1985, February 1988 to the effect that he 
was treating the appellant for a chronic back strain, a 
functional stomach disorder and psychoneurosis.  

In April 1969, the appellant was seen by a private physician, 
John Burrell, M.D.  This physician stated that he examined 
the appellant and found psychoneurosis, anxiety state, 
psychophysiologic gastro-intestinal reaction and chronic low 
back strain.  No finding of chronic headaches was made.  
Shortly thereafter, in February 1970, the appellant was seen 
by a physician at the Anderson County Health Department.  The 
appellant had given a history of abdominal pain since 1961.  
On examination there was tenderness over the entire abdomen 
and flanks.  No note or diagnosis was made of chronic 
headaches.

In October 1975 and January 1976, the appellant was evaluated 
by a psychologist and a psychiatrist, respectively.  The 
appellant told the psychologist that when he was in basic 
training his stomach hurt and then he injured his back when 
he hit a stone while sliding down a ramp.  At that point, he 
said he developed anxiety.  The appellant did not complain of 
suffering from headaches and the diagnoses included 
psychophysiological reaction - gastro-intestinal system, 
mental retardation, inadequate personality with chronic 
anxiety, back pain by history and rule out uncinate seizures.  
The appellant told the psychiatrist that he had suffered from 
considerable nervousness, weakness and trouble with his 
stomach and back since 1961.  He complained of feeling sad, 
crying spells, hearing voices, being afraid and being unable 
to sleep.  However, his list of complaints did not include 
headaches.  The diagnostic impressions of the psychiatrist 
were mental retardation, psychosis and possible chronic brain 
syndrome.  

The appellant was apparently treated for a number of years at 
the Oak Ridge Surgical Clinic.  A statement from a physician 
at the clinic dated in January 1981 indicates that the 
appellant had been treated there since 1976 and that he had 
complained, at that time, of some stomach problems, having 
bad nerves and pain between his shoulders as well as his back 
hurting.  After an extensive work-up, the appellant was 
treated as having a nervous digestive problem with functional 
back complaints.  It was noted that the appellant had been 
receiving Social Security benefits since 1967 based on nerves 
and back difficulties.  No mention was made of headaches.

The appellant sought treatment for headaches in December 
1986, at which time he told a private physician, Dr. Molony, 
that his headaches began when he had fallen and hurt his back 
in service.  This report also notes that the appellant said 
he had hurt his head in a motor vehicle accident in May 1986.  
In March 1988, another private physician, Dr. Jernigan, 
suspected that the appellant's headache complaints were of 
"the tension type".

Private medical records for the period September 1991 to 
September 1993 show that the appellant complained of 
headaches in September 1991, but thereafter his complaints 
consisted of head congestion, ear and neck pain, rectal 
bleeding, chronic cough, a need for nerve pills, back pain, 
earache, tooth extraction, epigastric discomfort and a need 
for papers for the VA and no mention is made of headaches.

The next reference to headaches occurs in October 1991, when 
a private physician, Dr. Walton, noted that the appellant 
reported a fall in service in which he had injured his head 
and "daily headaches" since discharge; Dr. Walton stated 
the following impression: 

[The appellant] has muscle tension 
headaches and even though the headaches 
began in the service [according to the 
history reported by the appellant], I 
doubt that they are the result of the 
mild concussive head injury which he 
[reports he] sustained.  If any 
information can be provided indicating 
that the head trauma was more 
significant, such as skull fracture, then 
there is a remote possibility there could 
be some relationship with his headaches.

A statement, dated in September 1992, from another physician 
from the McNeeley Family Clinic, Howard McNeeley, M.D., 
indicated that the appellant had been a patient in the clinic 
since 1966 and he reported the following:  "[The appellant] 
was in the service in 1961 and developed chronic tension 
headaches and nervous stomach.  He has been treated for this 
condition since 1966.  His ongoing medical problems could be 
related to stress and tension since being in the service in 
1961."  
The physician stated that the appellant had been treated for 
these conditions since 1966 and that his ongoing medical 
problems could be related to stress and tension since being 
in the service in 1961.

In December 1992, Dr. Molony noted the appellant's history of 
epilepsy and headaches and noted that the appellant had been 
told that the headaches were chronic muscle contraction 
headaches".  The physician stated that he believed that the 
appellant had a chronic anxiety disorder which exacerbated 
the appellant's headache syndrome.

In February 1993, the appellant first filed an application 
for VA benefits for headaches.  Prior to that time he had 
submitted to VA numerous applications for service connection 
and voluminous medical records and lay affidavits.  He had 
not mentioned headaches or treatment for headaches in his 
prior applications.

A June 1993 statement from Dr. Molony noted the appellant's 
"muscle contraction headaches" and stated:  "By his 
history his headaches have been there since 1961".

The appellant, in his pursuit of various claims for VA 
benefits, has had three different personal hearings at the 
RO.  In July 1971, the appellant, his mother and three 
friends testified.  The appellant testified that his stomach 
and his back bothered him and that he had nervous problems.  
His mother testified that the appellant had problems with his 
stomach and his back.  The three friends also testified that 
the appellant had complained of problems with his stomach, 
his back and his nerves.  None of these witnesses, included 
the appellant, mentioned anything about headaches.  Neither 
did any of the three associated affidavits submitted in 
September 1970.  Nor did either of the two affidavits 
submitted in November 1973, or either of the two affidavits 
submitted in October 1974.

In June 1977, the appellant, his mother and his sister all 
testified.  The appellant testified that his stomach, back 
and nerves were bothering him.  His mother testified that the 
appellant was a nervous wreck after service and that his 
nose, his back and his stomach had been bothering him since 
then.  The appellant's sister testified that after service 
the appellant complained about his back and his stomach all 
of the time and that he said that his back and his stomach 
gave him problems.  None of the three mentioned anything 
about headaches.

Once again the appellant testified in June 1990, along with a 
friend.  And once again, neither of them made any mention of 
the appellant suffering from headaches or having problems 
with chronic headaches.

It is not until August 1993 that any submitted affidavits 
state that the appellant complained of headaches after 
leaving active duty for training in 1961.  Five affidavits 
were submitted in that month and each indicated that the 
appellant did not suffer from headaches before service and 
that he complained of them after service in 1961.  The 
wording of all these statements is similar.

In May 1995, Dr. McNeeley submitted another written statement 
in which he indicated that according to the appellant, the 
appellant had been a patient in the clinic since 1962.  
However, the doctor also indicated that their written records 
only went back to 1968.  The appellant was noted to have 
given the physician a verbal history of having been treated 
for severe chronic tension headaches since 1961; however, 
records from Dr. McNeeley's office, dated between September 
1970 and September 1993 and noting multiple examinations each 
year, first note complaints of a headache in January 1987.

The Court, in the Memorandum Decision of March 1998, noted 
that the appellant had presented medical evidence that he 
then suffered from muscle-tension headaches but that there 
was no medical evidence linking his present headaches to 
service since the medical nexus evidence was plainly a 
recitation of history provided by the appellant and did not 
link the appellant's headaches to service except as a report 
of history.  Although a statement from Dr. McNeeley appeared 
to suggest that the appellant's headaches began in service, 
the Court held that it was clear that he was merely reporting 
information provided to him by the appellant.  The Court held 
that even if Dr. McNeeley's statement was read as expressing 
a positive medical opinion about a nexus between the 
appellant's current tension headaches and his service, the 
articulated factual basis for any such conclusion was lacking 
since the appellant's treatment records did not show 
complaints of headaches until several years after service.

The Court held that a chronic headache disorder was not shown 
to have been present while the appellant was in the military 
service in 1961 but that the fact that the appellant's 
headaches were "noted in service" permitted him to invoke the 
possibility of a showing of continuity of symptomatology.  
However, the Court held that a medical opinion was required 
to connect the appellant's present tension headaches to the 
continued headache symptoms that the appellant asserted he 
had experienced from his service in 1961 to present, and that 
the record at that time contained no medical evidence 
connecting the appellant's current tension headaches to the 
headaches he had asserted that he had experienced since 
service.

In a statement dated in August 1999, Dr. McNeeley stated that 
he was treating the appellant for chronic headaches which may 
be related to the headaches that the appellant complained of 
at the time of his discharge from service. In yet another 
statement, dated in June 2001, Dr. McNeeley stated that the 
appellant currently suffers from migraine headaches and that 
it was as likely as not that the appellant's current chronic 
headaches were service related because the report of 
examination in August 1961 reflects that he had frequent 
severe headaches at that time.

In a statement dated in April 2000, Dr. Eugenio F. Vargas 
reported that the appellant's headaches could be due to C5 
degenerative disc disease with bilateral foraminal stenosis, 
more pronounced on the left than on the right side.

In September 2001, the Board found that new and material 
evidence had been received to reopen the claim and remanded 
it for further development, to include according the 
appellant an examination in order to obtain a medical opinion 
as to the nature, etiology, and date of onset of his 
headaches, to include an opinion as to whether any headache 
disorder found on examination is as likely as not related to 
his military service.

In a December 2001 VA examination report, the VA examiner 
indicated that she reviewed the claims folder, including the 
statements from Drs. McNeeley and Vargas.  The VA examiner 
noted that medical records from Dr. McNeeley reflect that 
when the appellant had been seen in 1973 it was noted that he 
"still has headaches, is neuro."  The examiner concluded that 
the record shows that the appellant had tension headaches in 
the service but that the headaches were not shown to have 
been continuous since his service in 1961.  The examiner 
stated that the appellant then began having migraine 
headaches at some point following his service, particularly 
in the last 2 years since he related that his headaches had 
changed in intensity.  He also had headaches from his 
cervical spine injury in 1986 when he had to wear a cervical 
collar for a period of time.

In October 2002 the Board requested that the appellant be 
accorded an examination to determine the nature and etiology 
of his headaches.  The examiner was requested to provide 
opinions as to the nature and etiology of the appellant's 
headaches and whether it is as likely as not that any 
headache disorder found on examination began while the 
appellant served on active duty for training in 1961 or is 
related to such service.

Another VA examination was conducted in February 2003, at 
which time the appellant reported that he had had headaches 
ever since he was in service in 1961 at the age of 17; he 
stated that he thought that stress and anxiety brought them 
on, and he was unable to recall any trauma that precipitated 
them.  Following an examination of the appellant and a review 
of the records, the examiner gave the following impression:  
Chronic daily headache - mixture of left occipital neuralgia 
and a possible occasional migrainous headache.  The examiner 
stated that the occipital neuralgia appeared to not have been 
treated to this date.

The examination report was returned to the above examiner for 
additional comments regarding the etiology of the headaches.  
In a March 2003 statement, the examiner stated that the 
etiology of the appellant's headaches was noted in the 
impression, mixture of a left occipital neuralgia and 
possible occasional migrainous headaches.  The examiner 
stated that he did not believe that the appellant's headaches 
were from anything that occurred while in active service.

In its July 2004 remand, the Board noted that the examiner 
failed to offer an opinion as to whether it is at least as 
likely as not that any headache disorder found on examination 
began while the appellant served on active duty for training 
in 1961.  The Board requested that the examiner offer an 
opinion as to the probably date of onset of any current 
headache disorder, and that the examiner comment on the 
significance of the fact that complaints of headaches were 
not documented in treatment records after the appellant's 
release from service in August 1961 until November 1973.

A VA neurological examination was scheduled in August 2004 
pursuant to the Board's July 2004 remand.  The examiner 
reviewed the claims file and recorded clinical findings.  It 
was noted that the appellant reported that he had had 
headaches ever since he had been in service in 1961 but that 
he did not seek any care after service until 1966.  In more 
recent years his headaches had increased in frequency and 
were now associated with neck pain.  He was found to have 
cervical degenerative disease.  MRI scans of his head were 
unremarkable except for small vessel changes.  MRI of his 
cervical spine showed degenerative changes.  His headaches 
had been variably diagnosed as tension headaches and at one 
time someone thought that they might be migraines.  Most of 
the headaches were more an aching constant type pain in the 
posterior neck and head region.  He had not had any 
associated meningitis or encephalitis.  He had had no major 
head trauma.  Following examination, the examiner gave the 
following impression:

Tension headaches and associated cervical 
degenerative disease with neck pain.  No 
evidence of radiculopathy on examination.  His 
headaches have been present for many years but 
appear to have been very intermittently 
treated.  His records are very spotty for many 
years and he really didn't seek care as far as 
I can tell between 1961 and 1966.  It was 
mentioned in 1961 that he was having some 
headaches but it was very sketchy and really 
didn't give us much information.  I really 
think that his headache and complaints of pain 
at this time is (sic) more related to the 
cervical degenerative disease than any 
underlying true headache disorder.  I think 
that he has had intermittent tension headaches 
aggravated by stress and anxiety over the 
years.  I really think that it is very unlikely 
that this is related to anything in the service 
and it appears that his more significant 
problems have occurred in later years with 
increasing degenerative neck disease.  No other 
testing would be of benefit in this situation.

Additionally, two statements from Dr. McNeeley have been 
added to the claims file since the Board's July 2004 remand.  
In October 2004, the physician mentioned he had been seeing 
the claimant as a patient for about 40 years and added the 
claimant had earlier been a patient of Dr. McNeeley's father, 
a physician who had evaluated the claimant back around 1966 
for complaints of headaches.  The younger Dr. McNeeley 
believed that the claimant had tension headaches that were 
aggravated by stress and anxiety, and possibly also 
aggravated by his time in the service.  He remarked that he 
continued to follow the claimant for headaches.  In February 
2005, the physician restated his opinion that the claimant 
had chronic headaches dating back to his time in military 
service.  In this regard, he pointed out that the claimant's 
first headache, documented in his treatment records, was on 
August 2, 1961.

Analysis

As the Court held in its decision of March 1998, the evidence 
of record at that time did not establish chronicity of the 
appellant's in-service headaches or connect the appellant's 
current headaches to the headaches he has asserted that he 
has experienced since service.  The Court held that medical 
evidence is required to show that the appellant had a chronic 
headache disorder in service or to show that his current 
headaches are related to the headaches he experienced during 
service or to the headaches he has asserted that he has 
experienced from his service in 1961 to the present.  The 
Court held that the medical statements of record at that time 
which expressed a positive medical opinion about a nexus 
between the appellant's current headaches and his service 
lacked an articulated factual basis for any such conclusion.

The two recent statements from Dr. McNeeley link the 
appellant's chronic headache disorder to military service.  
The physician's favorable nexus opinions are based on the 
appellant's reported history as well as upon service medical 
records which reflect that the appellant was seen one time 
during service for complaints of a stuffy nose and a headache 
- which complaints led to an assessment of an upper 
respiratory infection.  The only other pertinent entry in the 
service medical records consists of a history given by the 
appellant when he was examined for separation from service of 
frequent or severe headaches with a notation by a physician 
of occasional headaches.  No finding or diagnosis of chronic 
headaches was made at the time of separation from service, 
and no records have been submitted that show continuing 
complaints of headaches between separation from service in 
1961 until 1966, at the earliest.  In addition, the appellant 
and numerous witnesses and affiants had many opportunities 
over the years to state that the appellant suffered from 
chronic headaches but did not do so until 1993.

When the Court evaluated medical statements from Dr. McNeeley 
which tended to express a positive medical opinion about a 
nexus between the appellant's current headaches and his 
service, the Court held that the articulated factual basis 
for any such conclusion was lacking.  The Court pointed out 
that the doctor's assumption of tension headaches in service 
and since service and of treatment for headaches in 1961 was 
inconsistent with the appellant's treatment records from his 
office that show that the appellant first reported headaches 
in 1987, even though the appellant had received treatment at 
the doctor's office for many years prior to this entry.  Dr. 
McNeeley's recent statements do not address this 
inconsistency or provide an articulated factual basis for a 
conclusion that any current chronic headache disorder is 
related to the occasional headaches noted in service.

The Board is not bound to accept a medical opinion which is 
based on history supplied by the appellant where that history 
is unsupported by the medical evidence; see Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993), Boggs v. West, 11 Vet. App. 334 (1998).  
Thus, the Board finds that the opinions of Dr. McNeeley have 
no probative value as to the date of onset and etiology of 
the appellant's headache disorder.

When, as here, the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.  The overwhelming weight of the evidence as to this 
matter shows that the onset of a chronic headache disorder 
was after he began receiving treatment from Dr. McNeeley in 
1966, and most likely in the mid-1980s.  In the late 1960s 
the recorded clinical history contained no reference to 
chronic headaches since the appellant's separation from 
service.  Rather, there was reference to a back strain, 
stomach problems and psychiatric problems.  It is also noted 
that the first post-service claims for VA benefits make no 
reference to continuing headaches nor is there reference to 
any complaint of headaches in the testimony of any witness at 
three different personal hearings occurring in 1971, 1977 and 
1990, or in numerous affidavits submitted in the 1970s.  

Despite the appellant's contention that he has had a chronic 
headache disorder since service, the evidence does not 
support a finding of continuity of symptomatology since 
service.  The Court has held that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).  While the appellant has indicated that he has 
had headaches since service, the earliest post-service 
medical records reflecting pertinent complaints or treatment 
are dated several years after the appellant's release from 
service.  The sole evidentiary basis for the asserted 
continuous symptomatology is lay testimony with no medical 
evidence indicating the presence of pertinent symptoms.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

The lay statements on file do not provide a basis for 
allowing this claim.  As noted above, the Court has held that 
opinions linking the appellant's current headache disorder to 
in-service symptoms or the asserted continuing headaches from 
service discharge to the present require medical expertise.  
The appellant and the lay person who have submitted 
statements on his behalf do not have the expertise to 
establish a medical relationship between the in-service 
symptoms or the post-service symptoms and any current chronic 
headache disorder.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In an attempt to assist the appellant, VA has accorded the 
appellant examinations in December 2001, February 2003, and 
July 2004.  In December 2001, the examiner indicated that the 
appellant had began having migraine headaches at some point 
following his service and also had headaches from a cervical 
spine injury in 1986.  This physician provided no information 
that would tend to link a current headache disorder to the 
appellant's military service.  Following examination in 
February 2003, the examiner indicated that the appellant had 
a mixture of migraine headaches and left occipital neuralgia.  
This physician also provided no information that would tend 
to link a current headache disorder to the appellant's 
military service but, when asked for additional comments 
regarding the etiology of the headaches, stated that he did 
not believe that the appellant's headaches were from anything 
that occurred while the appellant had been in active service.  
The physician who examined the appellant in July 2004 
likewise concluded that it was very unlikely that the 
appellant's current headaches, classified as tension 
headaches and headaches associated with cervical degenerative 
disease, were related to anything in the service.


As noted above, the Board remanded this case on more than one 
occasion to secure information, i.e., an examination and an 
opinion as to the possible relationship between a current 
headache disorder and the appellant's military service.  The 
appellant seeks another remand based upon assertions that VA 
violated the terms of Board remand orders, see Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Court or by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on VA a 
concomitant duty to ensure compliance with those terms).  To 
the extend that the appellant argues that the opinions 
provided by the examiners failed to specifically offer an 
opinion using the words "as likely as not" in stating 
whether any current headache disorder was related to the 
appellant's military service, the choice of language used by 
the physicians was not error where the opinions were 
unambiguous and sufficient to comply substantially with the 
Board's order.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (no Stegall violation when examiner substantially 
complied with the Board's remand order).  Inasmuch as the 
physicians who examined the appellant in February 2003 and 
July 2004 unambiguously stated that the appellant's headaches 
were not related to anything that occurred while the 
appellant had been in active service, the Board finds that 
the examiners substantially complied with the remand order.

In summary, the evidence does not show chronic headaches 
during ACDUTRA or the presence of chronic headaches that can 
be related to any incident or occurrence in ACDUTRA.  
Therefore, the Board finds the preponderance of the evidence 
is against the appellant's claim for service connection for a 
chronic headache disorder.  As such, the record does not 
present an approximate balance of positive and negative 
evidence with respect to the merits of the appellant's claim.  
Accordingly, the benefit of the doubt is not for application 
in this case.




ORDER

Service connection for a chronic headache disorder is denied.


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


